IRONRIDGE®

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this "Agreement") is made and entered into
as of April 20, 2012, between East Coast Diversified Corporation, a Nevada
corporation (the "Company"), and lronridge Technology Co., a division of
Ironridge Global IV, Ltd., a British Virgin Islands business company
("Purchaser").

This Agreement is made pursuant to the Stock Purchase Agreement, dated as of the
date hereof between Company and Purchaser (the "Purchase Agreement").

Company and Purchaser hereby agrees as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

"Advice" shall have the meaning set forth in Section 6(d).

"Effectiveness Date" means, with respect to the initial Registration Statement
required to be filed hereunder, the 90th calendar day following Filing Date.

"Effectiveness Period" shall have the meaning set forth in Section 2(a).

"Filing Date" means, with respect to the Registration Statement required
hereunder, on or before April 15, 2012.

"Holder or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities.

"Indemnified Party" shall have the meaning set forth in Section 5(c). 

 

"Indemnifying Party" shall have the meaning set forth in Section 5(c)

 

“Losses" shall have the meaning set forth in Section 5(a).

"Plan of Distribution" shall have the meaning set forth in Section 2(a).

"Prospectus" means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.





 

"Registrable Securities" means all of (i) the Shares issuable, including without
limitation all Common Shares, and (ii) any shares of Common Stock issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the foregoing.

"Registration Statement" means the registration statement required to be filed
hereunder and any additional registrations statements contemplated in Section
3(c), including (in each case) the Prospectus, amendments and supplements to
such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

"Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

"Selling Stockholder Questionnaire" shall have the meaning set forth in Section
3(a).

"SEC Guidance" means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

2. Resale Registration.

(a) On or prior to the Filing Date, Company shall prepare and file with the
Commission a Registration Statement covering the resale of the Registrable
Securities for an offering to be made by the Holder(s) on a continuous basis
pursuant to Rule 415. The Registration Statement shall be on Form S-1, or if
Company is eligible Form S-3, and shall contain substantially the "Plan of
Distribution" attached hereto as Annex A. Subject to the terms of this
Agreement, Company shall use its best efforts to cause a Registration Statement
to be declared effective under the Securities Act as promptly as reasonably
possible after the filing thereof, but in any event prior to the Effectiveness
Date, and shall use its best efforts to keep such Registration Statement
continuously effective under the Securities Act until all Registrable Securities
covered by such Registration Statement (i) have been sold, thereunder or
pursuant to Rule 144, or (ii) (A) may be sold without volume or manner-of-sale
restrictions pursuant to Rule 144 and (B) (1) may be sold without the
requirement for Company to be in compliance with the current public information
requirement under Rule 144 or (II) Company is in compliance with the current
public information requirement under Rule 144, or (iii) the Commitment Period
has expired and no Registrable Securities are then outstanding, as determined by
the counsel to Company pursuant to a written opinion letter to such effect,
addressed and acceptable to Company's transfer agent and the affected Holders
(the "effectiveness Period"). Company shall promptly notify the Holders via
facsimile or by e-mail of the effectiveness of a Registration Statement on the
same Trading Day that Company telephonically confirms effectiveness with the
Commission. Company shall file a final Prospectus with the Commission as
required by Rule 424. Notwithstanding any other provision of this Agreement, if
the Staff of the Commission (the "Staff") or any SEC Guidance sets forth a
limitation on the number of Registrable Securities permitted to be registered on
a particular Registration Statement (and notwithstanding that Company used
diligent efforts to advocate with the Commission for the registration of all or
a greater portion of Registrable Securities), then Company shall reduce the
number of Registrable Securities to be included in such Registration Statement
(with the prior consent of the Holder as to the specific Registrable Securities
to be removed therefrom) until such time as the Staff and the Commission shall
so permit such Registration Statement to become effective.

IronridgePage2

 

3. Registration Procedures

In connection with Company's registration obligations hereunder, Company shall:

(a) Not less than five Trading Days prior to the filing of the Registration
Statement and not less than 1 Trading Day prior to the filing of any related
Prospectus or any amendment or supplement thereto (including any document that
would be incorporated or deemed to be incorporated therein by reference),
Company shall, (i) furnish to Holder copies of all such documents proposed to be
filed, which documents (other than those incorporated or deemed to be
incorporated by reference) will be subject to the review of Holder, and (ii)
cause its officers and directors, counsel and independent registered public
accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of respective counsel to Holder to conduct a reasonable
investigation within the meaning of the Securities Act. Company shall not file a
Registration Statement or any such Prospectus or any amendments or supplements
thereto to which the Holder shall reasonably object in good faith, provided that
Company is notified of such objection in writing no later than 5 Trading Days
after the Holder has been so furnished copies of a Registration Statement or 1
Trading Day after the Holder has been so furnished copies of any related
Prospectus or amendments or supplements thereto. Holder agrees to furnish to
Company a completed questionnaire in the form attached to this Agreement as
Annex B (a "Selling Stockholder Questionnaire") on a date that is not less than
two Trading Days prior to the Filing Date or by the end of the fourth Trading
Day following the date on which the Holder receives draft materials in
accordance with this Section.

(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep the Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and as so supplemented or amended to be filed pursuant
to Rule 424; (iii) respond as promptly as reasonably possible to any comments
received from the Commission with respect to the Registration Statement or any
amendment thereto and as promptly as reasonably possible provide the Holder true
and complete copies of all correspondence from and to the Commission relating to
the Registration Statement (provided that Company may excise any information
contained therein which would constitute material non-public information as to
Holder); and (iv) comply in all material respects with the applicable provisions
of the Securities Act and the Exchange Act with respect to the disposition of
all Registrable Securities covered by a Registration Statement during the
applicable period in accordance (subject to the terms of this Agreement) with
the intended methods of disposition by the Holder set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented.



IronridgePage3

 

(c) If during the Effectiveness Period, the number of Registrable Securities at
any time exceeds 100% of the number of shares of Common Stock then registered in
a Registration Statement, then Company shall file as soon as reasonably
practicable, an additional Registration Statement covering the resale by the
Holder of not less than 100% of the number of such Registrable Securities.

(d) Notify the Holder of Registrable Securities to be sold (which notice shall,
pursuant to clauses (iii) through (vi) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably possible (and, in the case of (i)(A) below, not less
than 1 Trading Day prior to such filing) and (if requested by any such Person)
confirm such notice in writing no later than one Trading Day following the day
(i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed; (B) when the
Commission notifies Company whether there will be a "review" of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement; and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) the occurrence or existence of any pending
corporate development with respect to Company that Company believes may be
material and that, in the determination of Company, makes it not in the best
interest of Company to allow continued availability of a Registration Statement
or Prospectus; provided that any and all of such information shall remain
confidential to Holder until such information otherwise becomes public, unless
disclosure by Holder is required by law; provided, further, notwithstanding
Holder's agreement to keep such information confidential, the Holder makes no
acknowledgement that any such information is material, non-public information.



IronridgePage4

 

(e) Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order stopping or suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

 

(f) Furnish to Holder, without charge, at least one conformed copy of each such
Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided that any such item which is available on
the EDGAR system (or successor thereto) need not be furnished in physical form.

(g) Subject to the terms of this Agreement, Company hereby consents to the use
of such Prospectus and each amendment or supplement thereto by the Holder in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto, except after the giving
of any notice pursuant to Section 3(d).

(h) Company shall cooperate with any broker-dealer through which a Holder
proposes to resell its Registrable Securities in effecting a filing with the
FINRA Corporate Financing Department pursuant to FINRA Rule 5110, as requested
by the Holder, and Company shall pay the filing fee required by such filing
within two (2) Business Days of request therefor.

(i) Prior to any resale of Registrable Securities by Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
Holder in connection with the registration or qualification (or exemption from
the Registration or qualification) of such Registrable Securities for the resale
by the Holder under the securities or Blue Sky laws of such jurisdictions within
the United States as Holder reasonably requests in writing, to keep each
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided that Company shall
not be required to qualify generally to do business in any jurisdiction where it
is not then so qualified, subject Company to any material tax in any such
jurisdiction where it is not then so subject or file a general consent to
service of process in any such jurisdiction.

(j) If requested by the Holder, cooperate with the Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as Holder
may request.

IronridgePage5

 

(k) Upon the occurrence of any event contemplated by this Section 3, as promptly
as reasonably possible under the circumstances taking into account Company's
good faith assessment of any adverse consequences to Company and its
stockholders of the premature disclosure of such event, prepare a supplement or
amendment, including a post-effective amendment, to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If Company notifies the Holder in accordance with clauses (iii)
through (vi) of Section 3(d) above to suspend the use of any Prospectus until
the requisite changes to such Prospectus have been made, then the Holder shall
suspend use of such Prospectus. Company will use its best efforts to ensure that
the use of the Prospectus may be resumed as promptly as is reasonably
practicable.

(l) Comply with all applicable rules and regulations of the Commission.

(m) Company may require the Holder to furnish to Company a certified statement
as to the number of shares of Common Stock beneficially owned by the Holder and,
if required by the Commission, the natural persons thereof that have voting and
dispositive control over the Shares. The Holder acknowledges that it will be
named as an "underwriter" of the Registrable Securities in the Prospectus, as
required by Commission policies.

4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by Company shall be borne by Company whether
or not any Registrable Securities are sold pursuant to the Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (of Company's counsel and independent
registered public accountants) (A) with respect to filings made with the
Commission, (B) with respect to filings required to be made with any Trading
Market on which the Common Stock is then listed for trading, (C) in compliance
with applicable state securities or Blue Sky laws reasonably agreed to by
Company in writing (including, without limitation, fees and disbursements of
counsel for Company in connection with Blue Sky qualifications or exemptions of
the Registrable Securities) and (D) if not previously paid by Company in
connection with an Issuer Filing, with respect to any filing that may be
required to be made by any broker through which a Holder intends to make sales
of Registrable Securities with FINRA pursuant to FINRA Rule 5110, so long as the
broker is receiving no more than a customary brokerage commission in connection
with such sale, (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel for Company, (v)
Securities Act liability insurance, if Company so desires such insurance, and
(vi) fees and expenses of all other Persons retained by Company in connection
with the consummation of the transactions contemplated by this Agreement. In
addition, Company shall be responsible for all of its internal expenses incurred
in connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder. In no event shall Company be responsible for any broker or similar
commissions of Holder or, except to the extent provided for in the Transaction
Documents, any legal fees or other costs of the Holder.



IronridgePage6

 

5. Indemnification

(a) Indemnification by Company. Company shall, notwithstanding any termination
of this Agreement, indemnify and hold harmless Holder, the officers, directors,
members, partners, agents, brokers (including brokers who offer and sell
Registrable Securities as principal as a result of a pledge or any failure to
perform under a margin call of Common Stock), investment advisors and employees
(and any other Persons with a functionally equivalent role of a Person holding
such tides, notwithstanding a lack of such title or any other title) of Holder,
each Person who controls Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
members, stockholders, partners, agents and employees (and any other Persons
with a functionally equivalent role of a Person holding such titles,
notwithstanding a lack of such title or any other title) of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys' fees) and expenses (collectively,
"Losses"), as incurred, arising out of or relating to (1) any untrue or alleged
untrue statement of a material fact contained in a Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, or (2) any violation or alleged violation by
Company of the Securities Act, Exchange Act or any state securities law, or any
rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement, except to the extent, but only to the extent,
that (i) such untrue statements or omissions are based solely upon information
regarding Holder furnished in writing to Company by Holder expressly for use
therein, or to the extent that such information relates to Holder or Holder's
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by Holder expressly for use in a Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto (it being understood that the Holder has approved Annex A
hereto for this purpose) or (ii) in the case of an occurrence of an event of the
type specified in Section 3(d)(iii)-(vi), the use by Holder of an outdated,
defective or otherwise unavailable Prospectus after Company has notified Holder
in writing that the Prospectus is outdated, defective or otherwise unavailable
for use by the Holder and prior to the receipt by Holder of the Advice
contemplated in Section 6(d). Company shall notify the Holder promptly of the
institution, threat or assertion of any Proceeding arising from or in connection
with the transactions contemplated by this Agreement of which Company is aware.

(b) Indemnification by Holder. Holder shall, severally and not jointly,
indemnify and hold harmless Company, its directors, officers, agents and
employees, each Person who controls Company (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, to the
extent arising out of or based solely upon: (x) Holder's failure to comply with
the prospectus delivery requirements of the Securities Act or (y) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of Prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading (i) to
the extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by Holder to Company
specifically for inclusion in such Registration Statement or such Prospectus or
(ii) to the extent that such information relates to Holder's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by Holder expressly for use in a Registration Statement (it being
understood that the Holder has approved Annex A hereto for this purpose), such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (iii) in the case of an occurrence of an event of the type specified in
Section 3(d)(iii)-(vi), the use by Holder of an outdated, defective or otherwise
unavailable for use by the Holder Prospectus after Company has notified Holder
in writing that the Prospectus is outdated, defective or otherwise unavailable
for use by the Holder and prior to the receipt by Holder of the Advice
contemplated in Section 6(d). In no event shall the liability of Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by Holder upon the sale of the Registrable Securities giving rise to
such indemnification obligation.



IronridgePage7

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an "Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the 'Indemnifying Party") in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such indemnified Party from all
liability on claims that are the subject matter of such Proceeding.



IronridgePage8

 

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof to the
indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined not to be entitled to indemnification hereunder.

(d) Contribution. If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys' or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), the Holder shall not be
required to contribute pursuant to this Section 5(d), in the aggregate, any
amount in excess of the amount by which the net proceeds actually received by
Holder from the sale of the Registrable Securities subject to the Proceeding
exceeds the amount of any damages that Holder has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission, except in the case of fraud by Holder.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the indemnifying Parties may have to the
Indemnified Parties.

IronridgePage9

 

6. Miscellaneous

(a) Remedies. in the event of a breath by Company or by the Holder, of any of
their respective obligations under this Agreement, Holder or Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, induding recovery of damages, will be entitled to
specific performance of its rights under this Agreement. Company and Holder
agree that monetary damages would not provide adequate compensation for any
losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall not assert or shall
waive the defense that a remedy at law would be adequate.

(b) No Piggyback on Registrations. Neither Company nor any of its security
holders (other than the Holder in such capacity pursuant hereto) may include
securities of Company in the Registration Statement other than the Registrable
Securities.

(c) Compliance. Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.

(d) Discontinued Disposition. Holder agrees by its acquisition of Registrable
Securities that, upon receipt of a notice from Company of the occurrence of any
event of the kind described in Section 3(d), Holder will forthwith discontinue
disposition of such Registrable Securities under a Registration Statement until
it is advised in writing (the "Advice") by Company that the use of the
applicable Prospectus (as it may have been supplemented or amended) may be
resumed. Company will use its best efforts to ensure that the use of the
Prospectus may be resumed as promptly as it is reasonably practicable.

(e) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by Company and the Holder.

(f) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors. Neither party may assign this
Agreement or any rights or obligations hereunder (other than by merger).

(h) No Inconsistent Agreements. Neither Company nor any of its Subsidiaries has
entered, as of the date hereof, nor shall Company or any of its Subsidiaries, on
or after the date of this Agreement, enter into any agreement with respect to
its securities, that would have the effect of impairing the rights granted to
the Holder in this Agreement or otherwise conflicts with the provisions hereof.
Except as set forth on Schedule 6(h) neither Company nor any of the Subsidiaries
has previously entered into any agreement granting any registration rights with
respect to any of its securities to any Person that have not been satisfied in
full.

IronridgePage10

 

(i) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a ".pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or ".pdf” signature page were an original
thereof.

(j) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

(k) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

IronridgePage11

 

(m) Headings. The headings in this Agreement are for convenience only, do not
constitute a part of this Agreement, and shall not be deemed to limit or affect
any of the provisions hereof.

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

EAST COAST DIVERSIFIED CORPORATION

 



 By      Name:      Title:          

 

 

IRONRIDGE TECHNOLOGY CO.,

a division of IRONRIDGE GLOBAL IV, LTD.

 



 By /s/ Peter Cooper    Name: Peter Cooper            Title: Director   

 

IronridgePage12

 

ANNEX A

Plan of Distribution

The Selling Stockholder (the "Selling Stockholder") of the common stock and any
of their pledgees, assignees and successors-in-interest may, from time to time,
sell any or all of their shares of common stock on the OTC Bulletin Board or any
other stock exchange, market or trading facility on which the shares are traded
or in private transactions. These sales may be at fixed or negotiated prices.
The Selling Stockholder may use any one or more of the following methods when
selling shares:

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

·an exchange distribution in accordance with the rules of the applicable
exchange;

·privately negotiated transactions;

·settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

·broker-dealers may agree with the Selling Stockholder to sell a specified
number of such shares at a stipulated price per share;

·through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

·a combination of any such methods of sale; or

·any other method permitted pursuant to applicable law.

The Selling Stockholder may also sell shares under Rule 144 under the Securities
Act of 1933, as amended (the "Securities Act"), if available, rather than under
this prospectus.

Broker-dealers engaged by the Selling Stockholder may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholder (or, if any broker-dealer acts as
agent for Purchaser of shares, from Purchaser) in amounts to be negotiated, but,
except as set forth in a supplement to this Prospectus, in the case of an agency
transaction not in excess of a customary brokerage commission in compliance with
FINRA Rule 2440; and in the case of a principal transaction a markup or markdown
in compliance with FINRA IM-2440.

IronridgePage13

 

In connection with the sale of the common stock or interests therein, the
Selling Stockholder may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The Selling
Stockholder may also sell shares of the common stock short and deliver these
securities to close out its short position, or loan or pledge the common stock
to broker-dealers that in turn may sell these securities. The Selling
Stockholder may also enter into option or other transactions with broker-dealers
or other financial institutions or create one or more derivative securities
which require the delivery to such broker-dealer or other financial institution
of shares offered by this prospectus, which shares such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).

The Selling Stockholder is an underwriter within the meaning of the Securities
Act and any broker-dealers or agents that are involved in selling the shares may
be deemed to be "underwriters” within the meaning of the Securities Act in
connection with such sales. In such event, any commissions received by such
broker-dealers or agents and any profit on the resale of the shares purchased by
them may be deemed to be underwriting commissions or discounts under the
Securities Act. The Selling Stockholder has informed Company that it does not
have any written or oral agreement or understanding, directly or indirectly,
with any person to distribute the Common Stock. In no event shall any
broker-dealer receive fees, commissions and markups which, in the aggregate,
would exceed eight percent (8%).

Company is required to pay certain fees and expenses incurred by Company
incident to the registration of the shares. Company has agreed to indemnify the
Selling Stockholder against certain losses, claims, damages and liabilities,
including liabilities under the Securities Act.

Because the Selling Stockholder is an "underwriter" within the meaning of the
Securities Act, it will be subject to the prospectus delivery requirements of
the Securities Act including Rule 172 thereunder. In addition, any securities
covered by this prospectus which qualify for sale pursuant to Rule 144 under the
Securities Act may be sold under Rule 144 rather than under this prospectus.
There is no underwriter or coordinating broker acting in connection with the
proposed sale of the resale shares by the Selling Stockholder.

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholder without registration
and without regard to any volume or manner-of-sale limitations by reason of Rule
144, without the requirement for Company to be in compliance with the current
public information under Rule 144 under the Securities Act or any other rule of
similar effect or (ii) all of the shares have been sold pursuant to this
prospectus or Rule 144 under the Securities Act or any other rule of similar
effect. The resale shares will be sold only through registered or licensed
brokers or dealers if required under applicable state securities taws. In
addition, in certain states, the resale shares may not be sold unless they have
been registered or qualified for sale in the applicable state or an exemption
from the registration or qualification requirement is available and is complied
with.

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution. In addition, the Selling Stockholder will be subject to applicable
provisions of the Exchange Act and the rules and regulations thereunder,
including Regulation M, which may limit the timing of purchases and sales of
shares of the common stock by the Selling Stockholder or any other person. We
will make copies of this prospectus available to the Selling Stockholder and
have informed them of the need to deliver a copy of this prospectus to each
purchaser at or prior to the time of the sale.

IronridgePage14

 

Annex B

East Coast Diversified Corporation
Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of common stock, par value $0.001 per share
(the "Common Stock"), of East Coast Diversified Corporation, a Nevada
corporation (the "Company"), (the "Registrable Securities") understands that
Company has filed or intends to file with the Securities and Exchange Commission
(the "Commission") a registration statement on Form S-1 (the "Registration
Statement") for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the "Securities Act"), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement, dated as of
April 20, 2012 (the "Registration Rights Agreement"), among Company and
Purchasers named therein. A copy of the Registration Rights Agreement is
available from Company upon request at the address set forth below. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the "Selling Securityholder") of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.

IronridgePage15

 

The undersigned hereby provides the following information to Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

1. Name.

(a)Full Legal Name of Selling Securityholder    

(b)Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in item 3 below are held:            

(c)Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):    

 

2. Address for Notices to Selling Securityholder:

            Telephone:   Fax:   Contact Person:  

 

3. Beneficial Ownership of Registrable Securities:

(a)Type and Number of Registrable Securities beneficially owned (not including
the Registrable Securities that are issuable pursuant to the Purchase
Agreement):            





 



IronridgePage16

 

4. Broker-Dealer Status:



  (a)Are you a registered broker-dealer?       Yes £ No £     (b)If 'yes" to
Section 4(a), did you receive your Registrable Securities as compensation for
investment banking services to Company.       Yes £ No £      Note:If no, the
Commission's staff has indicated that you should be identified as an underwriter
in the Registration Statement.



 (c)Are you an affiliate of a registered broker dealer?       Yes £ No £    
(d)If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?       Yes £ No £      Note: If no, the
Commission's staff has indicated that you should be identified as an underwriter
in the Registration Statement.         5. Beneficial Ownership of Other
Securities of Company Owned by the Selling Securityholder.     Except as set
forth below in this Item 5, the undersigned is not the beneficial or registered
owner of any securities of Company other than the Registrable Securities listed
above in Item 3.      (a)

Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

           





IronridgePage17

 



6. Relationships with Company:     Except as set forth below, neither the
undersigned nor any of its affiliates, officers, directors or principal equity
holders (owners of 5% of more of the equity securities of the undersigned) has
held any position or office or has had any other material relationship with
Company (or its predecessors or affiliates) during the past three years.     
State any exceptions here:           





The undersigned agrees to promptly notify Company of any inaccuracies or changes
in the information provided herein that may occur subsequent to the date hereof
at any time while the Registration Statement remains effective.



By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by Company in connection with the preparation or
amendment of the Registration Statement and the related prospectus.



IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
daily authorized agent.

IRONRIDGE TECHNOLOGY CO.,

a division of IRONRIDGE GLOBAL IV, LTD.

 





 By  /s/ Peter Cooper    Name:  Peter Cooper            Title:  Director       
       

 

 



IronridgePage18



